DETAILED ACTION
This Office Action is in response to the Application Ser. No. 16/821,745 filed on March 17, 2020.  The response filed September 13, 2021, has been entered. Claims 1-21 are pending. Claims 9, 10, 19 and 20 are withdrawn from consideration. Claims 1-8, 11-18 and 21 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on Indian application Ser. No. 202041004313 filed January 31, 2020. Receipt of the certified copy of the Indian application on May 1, 2020, is hereby acknowledged.

Drawings
The drawings were received on March 17, 2020.  These drawings are accepted.


Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated June 29, 2020, October 14, 2020, January 11, 2021, and May 27, 2021, respectively, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Election/Restrictions
Applicant’s election without traverse of Species I (Claims 8 and 18) in the reply filed on September 13, 2021, is acknowledged.

Claims 9, 10, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2021.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 13, the word “perform” should be inserted in line 4 between “the controller device to” and “one or more of”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “applying, by the programmable diagnosis service, the resource diagnosis graph to at least a subset of the plurality of resources to generate one or more inference rules with respect to the plurality of resources” in lines 3-5. There is insufficient antecedent basis for the term “the resource diagnosis graph” in the claims.
The Examiner suggests amending the claim to replace “the resource diagnosis graph” with “the resource definition graph” to overcome the rejection.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites a series of steps for identifying a root cause event affecting a resource in a network. The limitations, forming, by the programmable diagnosis service, based on the programming input, a resource definition graph that models interdependencies between a plurality of resources supported by the device group, detecting, by the programmable diagnosis service, an event affecting a first resource of the plurality of resources, and identifying, by the programmable diagnosis service, based on the interdependencies modeled in the resource definition graph formed based on the programming input, a root cause event that caused the event affecting the first resource, the root cause event occurring at a second resource of the plurality of resources, are processes that, under their broadest reasonable interpretation, can be performed with the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A – Prong One Analysis).
As currently recited, the abstract idea is not integrated into a practical application. In particular, the additional elements a programmable diagnosis service running on a controller device, recited by the claim as performing the recited steps, are recited at a high level of generality (i.e., are representative of a generic computer) such that they merely inform the practitioner to apply the abstract idea using a generic computer system, thereby automating performance of a process, i.e., root cause analysis, receiving, by a programmable diagnosis service running on a controller device that manages the device group, a programming input, is recited at a high level of generality and merely adds insignificant extra-solution activity to the abstract idea. The root cause event is never applied in a meaningful way once identified, and there is no indication that the process for identifying the root cause event provides an improvement to the operation of a computer itself or to another technology or technical field. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A – Prong Two Analysis).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As the limitation, receiving, by a programmable diagnosis service running on a controller device that manages the device group, a programming input, is recited at a high level of generality and does not describe a specific implementation for receiving the programming input, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, this limitation represent a function, receiving data, which is a well-understood, routine and conventional activity in the field. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014). Additionally, the recited hardware, a controller device, is recited at a high level of generality and does not offer a meaningful limitation beyond implementation of the abstract idea by a generic computer system, thereby automating performance of a process, i.e., root cause analysis, that was previously performed manually by a network administrator. Considering the Claim 1 is ineligible.

Dependent Claim 2 recites limitations that further define the identifying of the root cause event (e.g., applying, by the programmable diagnosis service, the resource diagnosis graph to at least a subset of the plurality of resources to generate one or more inference rules with respect to the plurality of resources and performing, by the programmable diagnosis service, a forward-chained root cause analysis (RCA) by applying the one or more inference rules to a plurality of events detected over the plurality of resources) that, given their broadest reasonable interpretation, are processes that can be performed with the human mind, i.e., the recited limitations are mental processes. The recited limitations serve to narrow the abstract idea but do not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea. Therefore, the additional limitations do not amount to significantly more than the abstract idea. Accordingly, Claim 2 is ineligible.

Dependent Claim 3 recites a limitation that defines an additional step performed by the programmable diagnosis service (i.e., initializing, by the programmable diagnosis service, one or more telemetry rules), which given its broadest reasonable interpretation, represents “storing” of telemetry rules. As the initializing step is recited at a high level of generality and does not describe a specific implementation for initializing the telemetry rules, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, the initializing step represents a function, storing information, which is a well-understood, routine and conventional activity in the field. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). While additional functions (e.g., monitoring state information and instigating one or more alarms) are recited, they are not further limiting as the claim does not require either to be performed under broadest reasonable interpretation (i.e., the initializing enables the controller device to perform monitoring and/or instigating, but these functions are not necessarily performed). Therefore, the additional limitations does not amount to significantly more than the abstract idea. Accordingly, Claim 3 is ineligible.

Dependent Claim 4 recites a limitation that further defines the initializing the one or more telemetry rules (e.g., configuring first cause-and-effect relationships between device resources and second cause-and-effect relationships between service resources), which given its broadest reasonable interpretation, represents “storing” of cause-and-effect relationships. As the configuring step is recited at a high level of generality and does not describe a specific implementation for configuring the cause-and-effect relationships, it is insufficient to transform the abstract idea a patent-eligible storing information, which is a well-understood, routine and conventional activity in the field. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional limitation does not amount to significantly more than the abstract idea. Accordingly, Claim 4 is ineligible.

Dependent Claims 5-7 recite limitations that further define the forming of the resource definition graph (e.g., applying, by the programmable diagnosis service, one or more temporal constraints to the modeled interdependencies) that, given their broadest reasonable interpretation, are processes that can be performed with the human mind, i.e., the recited limitations are mental processes. The recited limitations serve to narrow the abstract idea but do not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea. Therefore, the additional limitations do not amount to significantly more than the abstract idea. Accordingly, Claims 5-7 are ineligible.

Dependent Claim 8 recites an additional limitation that further defines the resources that are represented in the graph (e.g., wherein the plurality of resources comprises one or more network resources), which does not offer meaningful limitations on the abstract idea but merely serves to further link the application of the abstract idea to a particular technological environment or field of use. Therefore, the additional limitation does not amount to significantly more than the abstract idea. Accordingly, Claim 8 is ineligible.

Claim 11 recites a series of steps for identifying a root cause event affecting a resource in a network. The limitations, form, using the programmable diagnosis service, based on the programming input, a resource definition graph that models interdependencies between a plurality of resources supported by the device group, detect, using the programmable diagnosis service, an event affecting a first resource of the plurality of resources, and identify, using the programmable diagnosis service, based on the interdependencies modeled in the resource definition graph formed based on the programming input, a root cause event that caused the event affecting the first resource, the root cause event occurring at a second resource of the plurality of resources, are processes that, under their broadest reasonable interpretation, can be performed with the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A – Prong One Analysis).
As currently recited, the abstract idea is not integrated into a practical application. In particular, the additional elements a network interface, a memory, processing circuitry, and a programmable diagnosis service executed by the processing circuitry, recited by the claim as performing the recited steps, are recited at a high level of generality (i.e., are representative of a generic computer) such that they merely inform the practitioner to apply the abstract idea using a generic computer system, thereby automating performance of a process, i.e., root cause analysis, that was previously performed manually by a network administrator. The remaining limitation, receive, using a programmable diagnosis service executed by the processing circuitry, a programming input, is recited at a high level of generality and merely adds insignificant extra-solution activity to the abstract idea. The root cause event is never applied in a meaningful way once identified, and there is no indication that the process for identifying the root cause event provides an improvement to the operation of a computer itself or to another technology or technical field. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. The claim is directed to an abstract idea (Step 2A – Prong Two Analysis).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As the limitation, receiving, by a programmable diagnosis service running on a controller device that manages the device group, a programming input, is recited at a high level of generality and does not describe a specific implementation for receiving the programming input, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, this limitation represent a function, receiving data, which is a well-understood, routine and conventional activity in the field. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014). Additionally, the recited hardware, a controller device, is recited at a high level of generality and does not offer a meaningful limitation beyond implementation of the abstract idea by a generic computer system, thereby automating performance of a process, i.e., root cause analysis, that was previously performed manually by a network administrator. Considering the claim limitations as an ordered combination does not add anything more than when considering them individually. There is no indication that claimed limitations provide an improvement to the operation of a computer itself or to another technology or Claim 11 is ineligible.

Dependent Claim 12 recites limitations that further define the identifying of the root cause event (e.g., apply, using the programmable diagnosis service, the resource diagnosis graph to at least a subset of the plurality of resources to generate one or more inference rules with respect to the plurality of resources and perform, using the programmable diagnosis service, a forward-chained root cause analysis (RCA) by applying the one or more inference rules to a plurality of events detected over the plurality of resources) that, given their broadest reasonable interpretation, are processes that can be performed with the human mind, i.e., the recited limitations are mental processes. The recited limitations serve to narrow the abstract idea but do not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea. Therefore, the additional limitations do not amount to significantly more than the abstract idea. Accordingly, Claim 12 is ineligible.

Dependent Claim 13 recites a limitation that defines an additional step performed by the programmable diagnosis service (i.e., initialize, using the programmable diagnosis service, one or more telemetry rules), which given its broadest reasonable interpretation, represents “storing” of telemetry rules. As the storing information, which is a well-understood, routine and conventional activity in the field. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). While additional functions (e.g., monitoring state information and instigating one or more alarms) are recited, they are not further limiting as the claim does not require either to be performed under broadest reasonable interpretation (i.e., the initializing enables the controller device to perform monitoring and/or instigating, but these functions are not necessarily performed). Therefore, the additional limitations does not amount to significantly more than the abstract idea. Accordingly, Claim 13 is ineligible.

Dependent Claim 14 recites a limitation that further defines the initializing the one or more telemetry rules (e.g., configure first cause-and-effect relationships between device resources and second cause-and-effect relationships between service resources), which given its broadest reasonable interpretation, represents “storing” of cause-and-effect relationships. As the configuring step is recited at a high level of generality and does not describe a specific implementation for configuring the cause-and-effect relationships, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, the configuring step represents a function, storing information, which is a well-understood, routine and conventional activity in the field. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 Claim 14 is ineligible.

Dependent Claims 15-17 recite limitations that further define the forming of the resource definition graph (e.g., apply, using the programmable diagnosis service, one or more temporal constraints to the modeled interdependencies) that, given their broadest reasonable interpretation, are processes that can be performed with the human mind, i.e., the recited limitations are mental processes. The recited limitations serve to narrow the abstract idea but do not comprise an “inventive concept” sufficient to transform the abstract idea into a patent-eligible application of that abstract idea. Therefore, the additional limitations do not amount to significantly more than the abstract idea. Accordingly, Claims 15-17 are ineligible.

Dependent Claim 18 recites an additional limitation that further defines the resources that are represented in the graph (e.g., wherein the plurality of resources comprises one or more network resources), which does not offer meaningful limitations on the abstract idea but merely serves to further link the application of the abstract idea to a particular technological environment or field of use. Therefore, the additional limitation does not amount to significantly more than the abstract idea. Accordingly, Claim 18 is ineligible.

Claim 21 recites a series of steps for identifying a root cause of an event effecting a resource in a network. The limitations, form, using the programmable diagnosis service, based on the programming input, a resource definition graph that models interdependencies between a plurality of resources supported by the device group, detect, using the programmable diagnosis service, an event affecting a first resource of the plurality of resources, and identify, using the programmable diagnosis service, based on the interdependencies modeled in the resource definition graph formed based on the programming input, a root cause event that caused the event affecting the first resource, the root cause event occurring at a second resource of the plurality of resources, are processes that, under their broadest reasonable interpretation, can be performed with the human mind, i.e., the recited limitations are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A – Prong One Analysis).
As currently recited, the abstract idea is not integrated into a practical application. In particular, the additional elements a non-transitory computer-readable medium, processing circuitry of a controller device, and a programmable diagnosis service executed by the processing circuitry, recited by the claim as performing the recited steps, are recited at a high level of generality (i.e., are representative of a generic computer) such that they merely inform the practitioner to apply the abstract idea using a generic computer system, thereby automating performance of a process, i.e., root cause analysis, that was previously performed manually by a network administrator. The remaining limitation, receive, using a programmable diagnosis service executed by the processing circuitry, a programming input, is recited at a high level of generality and merely adds insignificant extra-solution activity to the abstract idea. The root cause event is never applied in a meaningful way once identified, and there is no indication 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As the limitation, receiving, by a programmable diagnosis service running on a controller device that manages the device group, a programming input, is recited at a high level of generality and does not describe a specific implementation for receiving the programming input, it is insufficient to transform the abstract idea a patent-eligible application of that abstract idea. Further, this limitation represent a function, receiving data, which is a well-understood, routine and conventional activity in the field. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014). Additionally, the recited hardware, a non-transitory computer-readable medium, and processing circuitry, are recited at a high level of generality and do not offer a meaningful limitation beyond implementation of the abstract idea by a generic computer system, thereby automating performance of a process, i.e., root cause analysis, that was previously performed manually by a network administrator. Considering the claim limitations as an ordered combination does not add anything more than when considering them individually. There is no indication that claimed limitations provide an improvement to the operation of a computer itself or to another technology or technical field, nor do they describe a non-conventional and non-generic arrangement of conventional elements. Rather, in the claimed invention, the computer is merely used as a tool to perform a process Claim 21 is ineligible.

Examiner’s Note 
Regarding the rejections under 35 U.S.C. 101 presented supra, the Examiner welcomes the applicant to contact the Examiner to discuss clarifications to the claims that would overcome the rejections in a manner that is amenable to the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8, 11-13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Pub. No. US 2019/0165988 A1, hereby “Wang”, in view of Gutjahr et al., Pub. No. US 2011/0154367 A1, hereby “Gutjahr”.


Regarding Claim 1, Wang discloses “A method of monitoring a device group of a network (Wang fig. 3 and paragraphs 16 and 45: a method for performing real-time probabilistic root cause determination in large-scale, dynamic, heterogeneous networks), the method comprising:
receiving, by a programmable diagnosis service..., a programming input (Wang figs. 1 and 3 and paragraphs 29 and 46: topology collector 115 of root cause correlation system 110, i.e., a programmable diagnosis service, receives network topology data, i.e., a programming input, from network topology data sources 105);
forming, by the programmable diagnosis service, based on the programming input, a resource definition graph that models interdependencies between a plurality of resources supported by the device group (Wang figs. 1 and 3 and paragraphs 18, 29 and 47: topology collector 115 generates a cross-layer network topology, i.e., a resource definition graph, that identifies inter-connections that exist in or between the network entities identified in the network topology data);
detecting, by the programmable diagnosis service, an event affecting a first resource of the plurality of resources (Wang figs. 1 and 3 and paragraphs 32-33 and 49: event data collector 135 of root cause correlation system 110 receives event data indicative a network entity, i.e., a first resource, associated with a failure event); and
identifying, by the programmable diagnosis service, based on the interdependencies modeled in the resource definition graph formed based on the programming input, a root cause event that caused the event affecting the first resource, the root cause event occurring at a second resource of the plurality of resources (Wang figs. 1, 3 and 6A-6B and paragraphs 19, 31, 34, 49-50, 72 and 75: correlator 140 of root cause correlation system 110 infers a root cause of the failure event using an event model generated from the cross-layer network topology).”
However, while Wang discloses that the root cause correlation system may be utilized by network administrators to monitor network connectivity and/or network failure event data (Wang paragraph 65), Wang does not explicitly disclose “receiving, by a programmable diagnosis service running on a controller device that manages the device group, a programming input (emphasis added)”.
In the same field of endeavor, Gutjahr discloses a network management server, i.e., a controller device, that implements a system for correlating events to identify root causes of system failures in a managed network domain (Gutjahr fig. 1 and paragraphs 14-17 and 24-25: cause identification module 150 executing on network management server 115 can be configured to correlate a plurality of domain event causes with the topology to identify a root cause).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang by implementing the root cause correlation system on a network management server as taught by Gutjahr because doing so constitutes applying a known technique (implementing network monitoring and root cause analysis functionality using a network management server) to known devices and/or methods (a method for performing real-time probabilistic root cause determination) ready for improvement to yield predictable and desirable results (network performance and failure monitoring by a network administrator). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Wang and Gutjahr discloses all of the limitations of Claim 1.
Additionally, Wang discloses “applying, by the programmable diagnosis service, the resource diagnosis graph to at least a subset of the plurality of resources to generate one or more inference rules with respect to the plurality of resources (Wang fig. 3 and paragraphs 30-31 and 48: causality modeler 125 of root cause correlation system 110 generates an event model from the cross-layer network topology, the event model comprising a set of rules indicating root causes that may be associated with network failure events); and
performing, by the programmable diagnosis service, a forward-chained root cause analysis (RCA) by applying the one or more inference rules to a plurality of events detected over the plurality of resources (Wang fig. 3 and paragraphs 34 and 49-50: correlator 140 infers a root cause of the failure event by applying the received event data to the event model).”

Regarding Claim 3, the combination of Wang and Gutjahr discloses all of the limitations of Claim 1.
Additionally, Wang discloses “initializing, by the programmable diagnosis service, one or more telemetry rules that enable the controller device to perform one or more of: monitoring state information for one or more components of the device group; or instigating one or more alarms in response to detecting threshold events occurring within the plurality of resources (Wang figs. 1 and 3 and paragraphs 32-33 and 49: event data collector 135 is configured to collect event data from one or more event data sources 130a-130c, the event data indicating a type of event, severity, and associated network entities).”

Regarding Claim 8, the combination of Wang and Gutjahr discloses all of the limitations of Claim 1.
Additionally, Gutjahr discloses “wherein the plurality of resources comprises one or more network resources, the method further comprising configuring, by the programmable diagnosis service, at least a subset of the one or more network resources (Gutjahr paragraphs 15-16: managed objects 170, i.e., one or more network resources, are configured by management server 115 to send domain events to the management server).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang by implementing the root cause correlation system on a network management server as taught by Gutjahr for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Wang, as modified by Gutjahr, discloses “A controller device for managing a device group of a network (Wang figs. 1 and 7 and paragraphs 28 and 79: computer system 710 implementing root cause correlation system 110), the controller device comprising:
a network interface (Wang fig. 7 and paragraph 80: network interface card 722);
(Wang fig. 7 and paragraph 80: one or more memory devices 770 and 775); and
processing circuitry in communication with the memory... (at least one processor 750 for performing instructions stored by the one or more memory devices)”.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 21 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Wang, as modified by Gutjahr, discloses “A non-transitory computer-readable medium encoded with instructions that, when executed, cause processing circuitry of a controller device for managing a device group of a network... (Wang figs. 1 and 7 and paragraphs 2, 79 and 87: a computer storage media encoded with instructions executable by computing system 710 to implement root cause correlation system 110)”.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Gutjahr in further view of Bahl et al., Pub. No. US 2008/0222287 A1, hereby “Bahl”.

Regarding Claim 5, the combination of Wang and Gutjahr discloses all of the limitations of Claim 1.
However, while Wang discloses generating the cross-layer network topology that represents the interconnections that exist in or between the network entities identified in the network topology data (Wang paragraphs 29 and 46), the combination of Wang and Gutjahr does not explicitly disclose “wherein forming the resource definition graph that models the interdependencies between the plurality of resources supported by the device group comprises applying, by the programmable diagnosis service, one or more temporal constraints to the modeled interdependencies.”
In the same field of endeavor, Bahl discloses a method for constructing an inference graph that reflects dependencies within a network wherein dependency graphs reflecting the dependencies of network services are obtained by applying a dependency interval, i.e., a temporal constraint, to computed service dependencies (Bahl figs. 8 and 12 and paragraphs 71, 81-82, 86 and 99-106: service dependency analyzer 206 builds service-level dependency graphs 804 by identifying services that interact with each other within a dependency interval).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang, as modified by Gutjahr, to apply a dependency interval when establishing dependencies represented in the cross-layer network topology as taught by Bahl. One of ordinary skill in the art would have been (Bahl paragraphs 90-93).

Regarding Claim 6, the combination of Wang, Gutjahr and Bahl discloses all of the limitations of Claim 5.
Additionally, Bahl discloses “wherein the one or more temporal constraints include a constraint according to which the event affecting the first resource occurs after the root cause event occurring at the second resource (Bahl paragraphs 73, 81, 86 and 94: the predefined dependency interval establishes a time difference between accesses and the expected order of accesses, e.g., that one event must occur after another).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang, as modified by Gutjahr, to apply a dependency interval when establishing dependencies represented in the cross-layer network topology as taught by Bahl for the reasons set forth in the rejection of Claim 5.

Regarding Claim 7, the combination of Wang, Gutjahr and Bahl discloses all of the limitations of Claim 5.
Additionally, Bahl discloses “wherein the one or more temporal constraints include a constraint according to which the event affecting the first resource occurs before the root cause event occurring at the second resource (Bahl paragraphs 73, 81, 86 and 94: the predefined dependency interval establishes a time difference between accesses and the expected order of accesses, e.g., that one event must occur before another).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Wang, as modified by Gutjahr, to apply a dependency interval when establishing dependencies represented in the cross-layer network topology as taught by Bahl for the reasons set forth in the rejection of Claim 5.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 7.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                          

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449